Citation Nr: 1141266	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-06 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel






INTRODUCTION

The Veteran had active service from June 1958 to December 1958 and from October 1960 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of the Department of Veterans Affairs (VA) and Regional Office (RO) located in Cleveland, Ohio. 

In his substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge (VLJ).  The Veteran canceled his request for a hearing in August 2008.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c) (2011). 


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occasional nightmares, some social isolation, difficulty with relationships, depression, anxiety, mildly restricted affect, reported short term memory loss and occasional peripheral hallucinations.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD, but no higher, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate an increased rating claim and Dingess notice in an October 2006 letter.  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assistance in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran a VA examination.  The VA examination is adequate to evaluate the Veteran's service-connected PTSD.  The examiner considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Analysis 

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected PTSD.  At his July 2005 RO hearing the Veteran stated that he receives treatment for his PSTD every three months at the VA Clinic in Mansfield, Ohio.  The Veteran reported that he is not able to take any medication to assist his PTSD because of his other medical conditions.  

August 2005 medical records show that the Veteran was appropriately dressed and well groomed.  His speech was logical and goal oriented.  He was anxious and depressed but denied suicidal or homicidal plans or ideations.  The Veteran also did not experience hallucinations.  He was afforded a GAF score of 45.  

In December 2005 the records show that the Veteran was appropriately dressed and well groomed.  His speech was logical, coherent, and clear and goal oriented.  His mood was anxious.  The Veteran denied suicidal or homicidal ideations and there was no evidence of hallucinations and delusions.  The examiner reported that the Veteran's insight and judgment were good.  She reported that while the Veteran should be on medication, his medical issues precluded taking medication.  She noted that he was not acutely psychotic.  The Veteran was afforded a GAF score of 45.  

May 2006 medical records show that the Veteran denied experiencing any suicidal or homicidal plans or intentions and appeared to be experiencing an increase in PTSD symptom severity and frequency.  The Veteran was afforded a GAF score of 45.  

In August 2006 the Veteran's readjustment therapist wrote a letter on behalf of the Veteran stating that his GAF score of 45 places him in the serious range of social and occupational functioning.  He stated that due to the Veteran's left kidney operation in 2001 he has been unable to take any form of medication to assist with his PTSD symptomatology.  The Veteran has also not been able to work since 2003 which has increased the Veteran's stress level.  He concluded that the Veteran's symptoms are currently in the severe range.  

March 2007 treatment records show that the Veteran has some dreams relating to his military experience but that he is doing quite well and has been sleeping.  

The Veteran was afforded a VA examination in October 2007 and the examiner had the opportunity to review the Veteran's case file.  The Veteran has been married for 39 years to his third wife and reports that their relationship has been strained by his PTSD.  He also has two children with whom he is close.  However, he noted that he is not close with his siblings.  He has been unemployed since 2004 following an assault by an inmate at the correctional institution where the Veteran was employed as a guard for 10 years.  The Veteran is involved with his Church and runs a food pantry with his wife.  He occasionally goes out with his wife and other couples but avoids dances, hunting and crowds.  The examiner reported that the Veteran did not have any impairment of thought processes or communication but his affect was mildly restricted.  He reported occasional visual hallucinations of shadowy figures in his peripheral vision but denied auditory hallucinations.  The Veteran displayed no obsessive or ritualistic behavior and his speech was fluent and spontaneous.  He reported some short term memory loss.  The Veteran reported that he avoids being alone because he will think back to traumatic events and stays with his wife.  The examiner afforded the Veteran an overall GAF score of 45 and a GAF score of 51-55 for his PTSD symptomatology.  The examiner reported that prior to the attack at the Veteran's job in 2004, his PTSD did not prevent him from working.  The examiner agreed with an earlier examiner who expressed the opinion that the Veteran would be unable to return to his previous employment due to the impact that the attack had on his PTSD.  The examiner further noted that it would be challenging for the Veteran to obtain alternative employment, but he attributed that difficulty primarily to the Veteran's age, the nature of his work as a prison guard, and the fact that he had been unemployed for the last three years.  The examiner noted that the Veteran has a flattened affect, disturbances of mood and difficulty in establishing and maintaining effective social relationships.  The examiner noted that while the Veteran goes to Church and sometimes goes out, he does this so as not to be alone, because his wife does these activities.  

September 2008 medical records show that the Veteran had canceled previous appointments because he cut part of his left hand and required seven surgeries.  He said that he was not depressed and the examiner noted the Veteran's mental status was within normal limits.  The examiner noted no suicidal or homicidal ideations and no delusions or hallucinations.  

A review of the evidence of record shows that when affording the Veteran the benefit of the doubt, his PTSD more nearly approximates a 50 percent rating.  The Veteran has shown that he occasionally has nightmares, avoids reminders of his trauma, is anxious, has depression, had peripheral hallucinations, some social isolation, a mildly restricted affect and has mild short term memory loss.  While the Veteran has not shown circumstantial speech, panic attacks, difficulty understanding complex commands or impaired judgment, the Board is aware that the symptoms listed under the 50 percent ratings are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a higher disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The records show that he is able to maintain a relationship with his children and some friends and has been married to his wife for over three decades.  His GAF scores of 45 reflect some severe symptomatology.  However, the October 2007 VA examiner stated that the 45 was attributable to the Veteran not being able to work and that his GAF score purely related to his PTSD was a 51-55, showing  overall severe to moderate symptoms, but representing that he is overall relatively capable of dealing with day-to-day tasks.   Therefore, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  While the Veteran may have demonstrated some of the symptoms listed in the criteria for a 70 percent rating, the Board notes these symptoms are not of the severity or frequency to warrant a rating higher than 50 percent.  

The Board has considered the clinical findings of record indicating that he would be unable to return to his previous job given the impact that the attack had on his PTSD, and that he would have a great deal of difficulty obtaining alternative employment.  However, that difficulty in obtaining alternate employment was attributed in large part to the Veteran's age and the fact that he has been unemployed for three years, and not directly to the manifestations of his PTSD.  The Board certainly acknowledges that his PTSD is shown to likely have a significant impact on his employability, as shown by the GAF scores of record and the circumstances under which he left his last employment.  However, the 50 percent rating assigned herein contemplates significant occupational impairment, and the Board finds that the greater weight of the evidence is against finding that his disability is so severe as to result in total social and occupational impairment, or in a degree of both occupational and social impairment that is so serious as to result in deficiencies in most areas.  In this regard, the Board notes that the Veteran is shown to suffer only mild social impairment, as he has maintained close relationships with his children, is actively involved in his church, and he occasionally goes out with his wife and other couples.

In summary, and for the reasons and bases set forth above, giving the benefit of the doubt to the Veteran, the Board concludes that the preponderance of the evidence supports the grant of an increased rating to 50 percent, but no higher, under Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  Evaluations in excess of 50 percent are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased evaluation to 50 percent for PTSD is granted, subject to the regulations pertinent to the disbursement of monetary funds. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


